UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36323 PROTEON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 20-4580525 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 West Street Waltham, MA (Address of principal executive offices) (Zip Code) (781) 890-0102 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler [ ] Accelerated filer [ ] Non-acceleratedfiler [X](Do not check if a smaller reporting company) Smallerreportingcompany [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ] No[X] As of April 30, 2015 there were 16,449,164 shares of the registrant’s common stock, par value $0.001 per share, outstanding. 2 Page PARTI—FINANCIAL INFORMATION 6 Item 1. Condensed Consolidated Financial Statements (unaudited) 6 Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 6 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2015 and 2014 7 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 8 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PARTII—OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 6. Exhibits 64 SIGNATURES 65 EXHIBIT INDEX 66 3 CAUTIONARY NOTE FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements, which reflect our current views with respect to, among other things, our operations and financial performance.All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements.You can identify these forward-looking statements by the use of words such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates” or the negative version of these words or other comparable words. These forward-looking statements are subject to various risks and uncertainties. Accordingly, there are or will be important factors that could cause actual outcomes or results to differ materially from those indicated in these statements. These forward-looking statements include, but are not limited to, statements about: · the timing of results of our ongoing and planned clinical trials for vonapanitase (formerly PRT-201); · our estimates regarding the amount of funds we require to complete our two planned Phase3 clinical trials for vonapanitase; · our estimates regarding the amount of funds required to fund operations into 2018; · our plans to fund our chemistry, manufacturing and controls; · our estimates regarding expenses, future revenues, capital requirements, the sufficiency of our current and expected cash resources and our need for additional financing and plans for additional financing; · our estimate of when we will require additional funding; · our plans to commercialize and bring vonapanitase to market; · the timing of, and our ability to, obtain and maintain regulatory approvals for our product candidates, including vonapanitase; · the timing of a clinical trial of vonapanitase in Europe, results and submission of a Marketing Authorization Application; · our interpretation of the data from our completed Phase 2 trial for vonapanitase; · the rate and degree of market acceptance and clinical utility of any approved product candidate and the general market for the prevention of vascular access failure; · the potential benefits of strategic partnership agreements and our ability to enter into selective strategic partnership arrangements; · our ability to quickly and efficiently identify and develop additionalproduct candidates; · our commercialization, marketing, distribution and manufacturing capabilities, strategy and expenses; · timing to recruit and expand our employee base and sales force, both in and outside the United States; · plans to initiate Phase 1 or Phase 1/2 trials in other indications; · the reimbursement of vonapanitase; · our research and development costs; · our general and administrative costs and salary and personnel costs; · the costs associated with preparation for commercial operations; · the costs associated with being a public company; · our intellectual property position; · our plans to seek patent protection in available countries; · our expectations that vonapanitase will qualify for a 12 year period of exclusivity; · our reliance on third parties as suppliers and manufactures; · our plans to build out compliance, financial and operating infrastructure after Phase 3 completion; · our plans to improve existing, and implement new, systems to manage our business; · future payment of dividends; · the impact of accounting policies; · the impact of changes in interest rates; and · exposure to foreign currency exchange risks. 4 All forward-looking statements in this Quarterly Report on Form 10-Q involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, the risk factors set forth below in Part II, Item1A, Risk Factors, and elsewhere in this Quarterly Report on Form 10-Q.These factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included in this Quarterly Report on Form 10-Q.Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Quarterly Report on Form 10-Q also contains estimates, projections and other information concerning our industry, our business, and the markets for certain medical conditions, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. NOTE REGARDING STOCK SPLIT Unless otherwise indicated, all information in this Quarterly Report on Form 10-Q and in our condensed consolidated financial statements gives retrospective effect to 1-for-15.87 reverse stock split of our common stock that was effected on October6, 2014.All share, share equivalent and per share amounts presented herein have been adjusted to reflect the reverse stock split. The ratios by which shares of preferred stock were converted into shares of common stock upon consummation of our initial public offering have been adjusted to reflect the effects of the reverse stock split. 5 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Proteon Therapeutics, Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share data) (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Available-for-sale investments Prepaid expenses and other current assets Total current assets Property and equipment, net 80 83 Other non-current assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Total liabilities Commitments and contingencies (Note 5) - - Stockholders’ equity: Preferred stock, $0.001 par value per share; 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Common stock, $0.001 par value, 100,000,000 shares authorized at March 31, 2015 and December31, 2014; 16,448,691 and 16,448,455 shares issued and outstanding at March 31, 2015 and December31, 2014, respectively 16 16 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - (6
